REASONS FOR ALLOWANCE
1.	Claims 1-16 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Independent claims 1 and 9  recite a detection method and corresponding detection device for detecting an audio signal, the signal being a SPDIF signal, and the method and device comprising a statistical sampling step or module for sampling the SPDIF signal based on Biphase Mark Code (BMC), and counting according to the generated sampled data to obtain the number of state changes or the number of state unchanges of the SPDIF signal, the method and device further comprising a determination step or module for determining whether the SPDIF signal is a muted SPDIF signal according to whether the number of state changes or the number of state unchanges of the SPDIF signal is within a predetermined range.
	The closest prior art, cited by Examiner, teach similar methods and devices for processing an audio signal such as a SPDIF signal, and using BCM modulation, and further teach the detection of changes in the state of the signal (Nagase pg. 1, ¶ 0016; pg. 4, ¶ 0086; Weitz figures 2-3; Bertram pg. 4, ¶ 0062 - ¶ 0063), but are not directed to detecting audio or a muted signal, and therefore do not disclose or suggest obtaining the number of state changes or the number of state unchanges of the SPDIF signal, and determining whether the SPDIF signal is a muted SPDIF signal according to whether the number of state changes or the number of state unchanges of the SPDIF signal is within a predetermined range. The remaining cited prior art also teach similar methods and systems for decoding data streams using Biphase Mark Coding for audio samples, and for SPDIF signals in particular, but do not disclose or suggest obtaining the number of state changes or the number of state unchanges of the SPDIF signal, and determining whether the SPDIF signal is a muted SPDIF signal according to whether the number 
There is no individual teaching nor suggestion to render obviousness in combination of the closest prior art all the limitations of the present independent claims as defined by applicant. Independent claims 1 and 9 are therefore allowed, and claims 2-8 and 10-16 are further allowed at least for their dependency on said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652